Citation Nr: 1236334	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-08 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania
 
 
THE ISSUE
 
Entitlement to a higher rate of accrued nonservice connected pension benefits.
 
 
REPRESENTATION
 
Appellant represented by:   Pennsylvania Department of Military and Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
G. Jackson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from July 1946 to March 1947.  He died in April 2008.  The appellant is his daughter-in-law.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision issued by the RO.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
Under 38 U.S.C.A. § 5121 (West 2002), periodic monetary benefits  to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death which are due and unpaid, shall, upon the death of such individual, be paid last to the person who bore the expense of last sickness and burial.  Given the appellant's claim that she paid for the Veteran's last illness, and given that he left no surviving spouse, child, or parent, the Board will assume for the purposes of this remand that she has standing to present this claim.

The Veteran died on April [redacted], 2008.  On April 17, 2008, he was awarded entitlement to nonservice-connected pension as well as special monthly pension based on the need for aid and attendance of another, effective September 14, 2007.  

In a July 2009 decision, the appellant was advised that accrued benefits could only be paid "for bills that were paid on behalf of the [V]eteran up to the amount of the benefit that he would be entitled to."  To that end, the appellant was notified that VA would pay $900 based on 10 months of $90 benefits due the Veteran.  It is, however, unclear from the record how the RO arrived at this $900 figure.  The RO appears to have found that the Veteran was entitled to 10 months worth of nonservice connected pension benefits at the aid and attendance pension rate.  Notably, the term between the effective date of the award and the date of his death was not ten months.  Further, the basis for the $90 figure per month is unclear.   Thus, the RO must provide an audit of the file that clearly explains the basis for the award of the $900 benefit paid to the appellant.  This must address how the Veteran's countable income was determined, and any deductions which were warranted based on his payment of unreimbursed medical expenses from his own funds.
 
Further, the law requires that a Statement of the Case must be complete enough to allow the appellant to present written and/or oral arguments before the Board.  In addition to a summary of the evidence and determination of the agency of original jurisdiction, the statement of the case must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 C.F.R. § 19.29 (2011).
 
In this matter the statement of the case did not contain a summary of the applicable laws and regulations that affected the determination in this case.  The appellant was not advised of the laws and regulations concerning pension, countable income, unreimbursed medical expenses and other items that affect the payment of nonservice connected monetary pension benefits.  

To that end, the Board notes that the maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  Effective December 1, 2006 the maximum annual rate for improved nonservice connected pension at the aid and attendance rate for a Veteran with no dependents was $18,234.  See Veterans Benefits Administration Manual M21-1, Part I, Appendix B. 

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 (2011).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1) (2011).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2011).  

The law provides that the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid from the veteran's own resources in excess of five percent of the maximum annual pension rate.  38 C.F.R. § 3.272.  

Income from Social Security Administration disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272.  

Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable maximum annual pension rate and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g). 

The evidence shows that the Veteran was receiving monthly Social Security benefits.  Therefore, those monthly Social Security payments must be taken into account when calculating the Veteran's countable annual income since September 14, 2007.  Because the Veteran' died on April [redacted], 2008, the relevant months for calculating his countable annual income is the year beginning October 1, 2007. 

Exclusions from countable income may include unreimbursed medical expenses that have already been paid by the Veteran to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).  The law does not, however, permit deductions from countable income for medical expenses which were incurred by the Veteran but not paid by him.  Indeed, monies received from other sources as a gift for the Veteran to use in paying his medical expenses are countable income.  38 C.F.R. §§ 3.271, 3.272(g)(1)(i).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must provide an audit of the claims file that clearly explains the basis for the award of the $900 accrued benefit paid to the appellant as noted in the July 2009 decision.  This must address how the Veteran's countable income was determined, and any deductions which were warranted based on his payment of unreimbursed medical expenses from his own funds.
 
2.  The RO must issue a supplemental statement of the case that contains a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination in this case as noted above.  The appellant and her representative must thereafter be given an opportunity to respond.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

